


Exhibit 10.29

 

OFFICE BUILDING LEASE

 

1.             PARTIES.  This Lease, dated, for reference purposes only,
June 23, 1998, is made by and between Newtown Street Road Associates, a
Pennsylvania Limited Partnership (herein called “Landlord”) and MedStaff, Inc.
(herein called “Tenant”).

 

2.             PREMISES.  Landlord does hereby lease to Tenant and Tenant hereby
leases from Landlord that certain office space (herein called “Premises”)
indicated on Exhibit “A” attached hereto and hereby reference thereto made a
part hereof, said Premises being agreed, for the purpose of this Lease, to have
an area of approximately of the entire building of that certain Building known
as The Medstaff Building, 297 S. Newtown Street Road, Newtown Square,
Pennsylvania.

 

Said Lease is subject to the terms, covenants and conditions herein set forth
and the Tenant covenants as a material part of the consideration for this Lease
to keep and perform each and all of said terms, covenants and conditions by it
to be kept and performed and that this Lease is made upon the condition of said
performance.

 

3.             TERM.  The term of this Lease shall be for 6 years, commencing on
the 1st day of August, 1998 and ending on the 30th day of July, 2004.

 

4.             POSSESSION.

 

4.a.  If the Landlord, for any reason whatsoever, cannot deliver possession of
the said Premises to the Tenant at the commencement of the term hereof, this
Lease shall not be void or voidable, nor shall Landlord be liable to Tenant for
any loss or damage resulting there from, nor shall the expiration date of the
above term be in any way extended, but in that event, all rent shall be abated
during the period between the commencement of said term and the time when
Landlord delivers possession.

 

4.b.  In the event that Landlord shall permit Tenant to occupy the Premises
prior to the commencement date of the term, such occupancy shall be subject to
all the provisions of this Lease. Said early possession shall not advance the
termination date hereinabove provided.

 

5.             RENT.  Tenant agrees to pay to Landlord as rental, without prior
notice or demand, for the Premises the sum of: See Addendum, Paragraph 5a Rent
on or before the first day of the first full calendar month of the term hereof
and a like sum on or before the first day of each and every successive calendar
month thereafter during the term hereof, except that the first month’s rent
shall be paid upon the execution hereof. Rent for any period during the term
hereof which is for less than one (1) month shall be a prorated portion of the
monthly installment herein, based upon a thirty (30) day month. Said rental
shall be paid to Landlord, without deduction or offset in lawful money of the
United States of America, which shall be legal tender at the time of payment at
the Office of the Building, or to such other person or at such other place as
Landlord may from time to time designate in writing.

 

6.             SECURITY DEPOSIT.  Tenant has deposited with Landlord the sum of
Twenty two thousand, Three hundred thirty three and 33/100 ($22,333.33)
Dollars.  Said sum shall be held by Landlord as security for the faithful
performance by Tenant of all the terms, covenants, and conditions of this Lease
to be kept and performed by Tenant during the term hereof. If Tenant defaults
with respect to any provision of this Lease, including, but not limited to the
provisions relating to the payment of rent, Landlord may (but shall not be
required to) use, apply or retain all or any part of this security deposit for
the payment of any rent or any other sum in default, or for the payment of any
amount which Landlord may spend or become obligated to spend by reason of
Tenant’s default, or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant’s default.  If any portion of said
deposit is so used or applied, Tenant shall within five (5) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the security deposit to its original amount and Tenant’s failure to do so shall
be a material breach of this Lease. Landlord shall not be required to keep this
security deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the security
deposit or any balance thereof shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) at the expiration
of the Lease term. In the event of termination of Landlord’s interest in this
Lease, Landlord shall transfer said deposit to Landlord’s successor in interest.

 

1

--------------------------------------------------------------------------------


 

7.             INTENTIONALLY DELETED.

Notwithstanding anything contained in this Article, the rent payable by Tenant
shall in no event be less than the rent specified in Article 5 hereinabove.

 

8.             USE.       Tenant shall use the Premises for general office
purposes and shall not use or permit the Premises to be used for any other
purpose without the prior written consent of Landlord.

 

Tenant shall not do or permit anything to be done in or about the Premises nor
bring or keep anything therein which will in any way increase the existing rate
of or affect any fire or other insurance upon the Building or any of its
contents, or cause cancellation of any insurance policy covering said Building
or any part thereof or any of its contents. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct of
interfere with the right of other tenants or occupants of the Building or injure
or annoy them or use or allow the Premises to be used for any improper, immoral,
unlawful or objectionable purpose, nor shall Tenant cause, maintain or permit
any nuisance in, on or about the Premises. Tenant shall not commit or suffer to
be committed any waste in or upon the Premises.

 

9.             COMPLIANCE WITH LAW.  Tenant shall not use the Premises or permit
anything to be done in or about the Premises which will in any way conflict with
any law, statute, ordinance or governmental rule or regulation now in force or
which may hereafter be enacted or promulgated. Tenant shall, at its sole cost
and expense, promptly comply with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force or which may
hereafter be in force, and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted, relating to,
or affecting the condition, use or occupancy of the Premises, excluding
structural changes not related to or affected by Tenant’s improvements or acts.
The judgment of any court of competent jurisdiction or the admission of Tenant
in any action against Tenant, whether Landlord be a party thereto or not, that
Tenant has violated any law, statute, ordinance or governmental rule, regulation
or requirement, shall be conclusive of that fact as between the Landlord and
Tenant.

 

10.           ALTERATIONS AND ADDITIONS.  Tenant shall not make or suffer to be
made, any alterations, additions or improvements to or of the Premises or any
part thereof without the written consent of Landlord first had and obtained and
any alterations, additions or improvements to or of said Premises including, but
not limited to, wall covering, paneling and built-in cabinet work, but excepting
movable furniture and trade fixtures, shall on the expiration of the term become
a part of the realty and belong to the Landlord and shall be surrendered with
the Premises. In the event Landlord consents to the making of any alterations,
additions or improvements to the Premises by Tenant, the same shall be made by
Tenant at Tenant’s sole cost and expense, and any contractor or person selected
by Tenant to make the same must first be approved of in writing by the Landlord.
Upon the expiration or sooner termination of the term hereof, Tenant shall, upon
written demand by Landlord, given at least thirty (30) days prior to the end of
the term, at Tenant’s sole cost and expense, forthwith and with all due
diligence remove any alterations, additions, or improvements made by Tenant,
designated by Landlord to be removed, and Tenant shall, forthwith and with all
due diligence at its sole cost and expense, repair any damage to the Premises
caused by such removal.

 

11.           REPAIRS.

 

1l.a.  By taking possession of the Premises, Tenant shall be deemed to have
accepted the Premises as being in good, sanitary order, condition and repair.
Tenant shall, at Tenant’s sole cost and expense, keep the Premises and every
part thereof in good condition and repair, damage thereto from causes beyond the
reasonable control of Tenant and ordinary wear and tear excepted. Tenant shall
upon the expiration or sooner termination of this Lease hereof surrender the
Premises to the Landlord in good condition, ordinary wear and tear and damage
from causes beyond the reasonable control of Tenant excepted. Except as
specifically provided in an addendum, if any, to this Lease, Landlord shall have
no obligation whatsoever to alter, remodel, improve, repair, decorate or paint
the Premises or any part thereof and the parties hereto affirm that Landlord has
made no representations to Tenant respecting the condition of the Premises or
the Building except as specifically herein set forth.

11.b.  Notwithstanding the provisions of Article 11.a. hereinabove, Landlord
shall repair and maintain the structural portions of the Building, including the
basic plumbing, air conditioning, heating, and electrical systems, installed or
furnished by Landlord, unless such maintenance and repairs are caused in part or
in

 

2

--------------------------------------------------------------------------------


 

whole by the act, neglect, fault or omission of any duty by the Tenant, its
agents, servants, employees or invitees, in which case Tenant shall pay to
Landlord the reasonable cost of such maintenance and repairs. Landlord shall not
be liable for any failure to make any such repairs or to perform any maintenance
unless such failure shall persist for an unreasonable time after written notice
of the need of such repairs or maintenance is given to Landlord by Tenant.
Except as provided in Article 22 hereof, there shall be no abatement of rent and
no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or in or to
fixtures, appurtenances and equipment therein. Tenant waives the right to make
repairs at Landlord’s expense under any law, statute or ordinance now or
hereafter in effect.

 

12.           LIENS.  Tenant shall keep the Premises and the property in which
the Premises are situated free from any liens arising out of any work performed,
materials furnished or obligations incurred by Tenant. Landlord may require, at
Landlord’s sole option, that Tenant shall provide to Landlord, at Tenant’s sole
cost and expense, a lien and completion bond in an amount equal to one and
one-half (1-1/2) times any and all estimated costs of any improvements,
additions, or alterations in the Premises, to insure Landlord against any
liability for mechanics’ and materialmen’s liens and to insure completion of the
work.

 

13.           ASSIGNMENT AND SUBLETTING.  Tenant shall not either voluntarily or
by operation of law, assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or any interests therein and shall not sublet the said Premises or
any part thereof, or any right or privilege appurtenant thereto, or suffer any
other person (the employees, agents, servants and invitees of Tenant excepted)
to occupy or use the said Premises, or any portion thereof, without the written
consent of Landlord first had and obtained, which consent shall not be
unreasonably withheld, and a consent to one assignment, subletting, occupation
or use by any other person shall not be deemed to be a consent to any subsequent
assignment, subletting, occupation or use by another person. Any such assignment
or subletting without such consent shall be void, and shall, at the option of
the Landlord, constitute a default under this Lease.

 

14.           HOLD HARMLESS.  Tenant shall indemnify and hold harmless Landlord
against and from any and all claims arising from Tenant’s use of the Premises
for the conduct of its business or from any activity, work, or other thing done,
permitted or suffered by the Tenant in or about the Building, and shall further
indemnify and hold harmless Landlord against and from any and all claims arising
from any breach or default in the performance of any obligation on Tenant’s part
to be performed under the terms of this Lease, or arising from any set or
negligence of the Tenant, or any officer, agent, employee guest, or invitee of
Tenant, and from all and against all cost, attorney’s fees, expenses and
liabilities incurred in or about any such claim or any action or proceeding
brought thereon, and, in any case, action or proceeding be brought against
Landlord by reason of any such claim, Tenant upon notice from Landlord shall
defend the same at Tenant’s expense by counsel reasonably satisfactory to
Landlord. Tenant as a material part of the consideration to Landlord hereby
assumes all risk of damage to property or injury to persons, in, upon or about
the Premises, from any cause other than Landlord’s negligence, and Tenant hereby
waives all claims in respect thereof against Landlord.

 

Landlord or its agents shall not be liable for any damage to property entrusted
to employees of the Building, nor for loss or damage to any property by theft or
otherwise, nor for any injury to or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water or rain which
may leak from any part of the Building or from the pipes, appliances or plumbing
works therein or from the roof, street or subsurface or from any other place
resulting from dampness or any other cause whatsoever, unless caused by or due
to the negligence of Landlord, its agents, servants or employees. Landlord or
its agents shall not be liable for interference with the light or other
incorporeal hereditaments, loss of business by Tenant, nor shall Landlord be
liable for any latent defect in the Premises or in the Building. Tenant shall
give prompt notice to Landlord in case of fire or accidents in the Premises or
in the Building or of defects therein or in the fixtures or equipment.

 

15.           SUBROGATION.  As long as their respective insurers to permit,
Landlord and Tenant hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage and other
property insurance policies existing for the benefit of the respective parties.
Each party shall obtain any special endorsements, if required by their insurer
to evidence compliance with the aforementioned waiver.

 

3

--------------------------------------------------------------------------------


 

16.           LIABILITY INSURANCE.  Tenant shall, at Tenant’s expense, obtain
and keep in force during the term of this Lease, a policy of comprehensive
public liability insurance insuring Landlord and Tenant against any liability
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. The limit of said insurance shall not, however,
limit the liability of the Tenant hereunder. Tenant may carry said insurance
under a blanket policy, providing, however, said insurance by Tenant shall have
a Landlord’s protective liability endorsement attached thereto. If Tenant shall
fail to procure and maintain said insurance, Landlord may, but shall not be
required to, procure and maintain same, but at the expense of Tenant. Insurance
required hereunder, shall be in companies rated A+ AAA or better in “Best’s
Insurance Guide.” Tenant shall deliver to Landlord prior to occupancy of the
Premises copies of policies of liability insurance required herein or
certificates evidencing the existence and amounts of such insurance with loss
payable clauses satisfactory to Landlord. No policy shall be cancelable or
subject to reduction of coverage except after ten (10) days’ prior written
notice to Landlord.

 

17.           SERVICES AND UTILITIES.  Provided that Tenant is not in default
hereunder, Landlord agrees to furnish to the Premises during reasonable hours of
generally recognized business days, to be determined by Landlord at his sole
discretion, and subject to the rules and regulations of the Building of which
the Premises are a part, electricity for normal lighting and fractional
horsepower office machines, heat and air conditioning required in Landlord’s
judgment for the comfortable use and occupation of the Premises, and janitorial
service.  Landlord shall also maintain and keep lighted the common stairs,
common entries and toilet rooms in the Building of which the Premises are a
part.  Landlord shall not be liable for, and Tenant shall not be entitled to,
any reduction of rental by reason of Landlord’s failure to furnish any of the
foregoing when such failure is caused by accident, breakage, repairs, strikes,
lockouts or other labor disturbances or labor disputes of any character, or by
any other cause, similar or dissimilar, beyond the reasonable control of
Landlord. Landlord shall not be liable under any circumstances for a loss of or
injury to property, however occurring, through or in connection with or related
to failure to furnish any of the foregoing. Wherever heat generating machines or
equipment are used in the Premises which affect the temperature otherwise
maintained by the air conditioning system, Landlord reserves the right to
install supplementary air conditioning units in the Premises and the cost
thereof, including the cost of installation, and the cost of operation and
maintenance thereof shall be paid by Tenant to Landlord upon demand by Landlord.

 

Tenant will not, without written consent of Landlord, use any apparatus or
device in the Premises, including, but without limitation thereto, electronic
data processing machines, punch card machines, and machines using in excess of
120 volts, which will in any way increase the amount of electricity usually
furnished or supplied for the use of the Premises as general office space; nor
connect with electric current except through existing electrical outlets in the
Premises, any apparatus or device, for the purpose of using electric current. If
Tenant shall require water or electric current in excess of that usually
furnished or supplied for the use of the Premises as general office space,
Tenant shall first procure the written consent of Landlord, which Landlord may
refuse, to the use thereof and Landlord may cause a water meter or electrical
current meter to be installed in the Premises, so as to measure the amount of
water and electric current consumed for any such use. The cost of any such
meters and of installation, maintenance and repair thereof shall be paid for by
the Tenant and Tenant agrees to pay to Landlord promptly upon demand therefor by
Landlord for all such water and electric current consumed as shown by said
meters, at the rates charged for such services by the local public utility
furnishing the same, plus any additional expense incurred in keeping account of
the water and electric current so consumed. If a separate meter is not
installed, such excess cost for such water and electric current will be
established by an estimate made by a utility company or electrical engineer.

 

18.           PROPERTY TAXES.  Tenant shall pay, or cause to be paid, before
delinquency, any and all taxes levied or assessed and which become payable
during the term hereof upon all Tenant’s leasehold improvements, equipment,
furniture, fixtures and personal property located in the Premises, except that
which has been paid for by Landlord, and is the standard of the Building.  In
the event any or all of the Tenant’s leasehold improvements, equipment,
furniture, fixtures and personal property shall be assessed and taxed with the
Building, Tenant shall pay to Landlord its share of such taxes within ten (10)
days after delivery to Tenant by Landlord of a statement in writing setting
forth the amount of such taxes applicable to Tenant’s property.

 

19.           RULES AND REGULATIONS.  Tenant shall faithfully observe and comply
with the rules and regulations that Landlord shall from time to time
promulgate.  Landlord reserves the right from time to time to make all
reasonable modifications to said rules. The additions and modifications to those
rules shall be binding upon

 

4

--------------------------------------------------------------------------------


 

Tenant upon delivery of a copy of them to Tenant. Landlord shall not be
responsible to Tenant for the nonperformance of any said rules by any other
tenants or occupants.

 

20.           HOLDING OVER.  If Tenant remains in possession of the Premises or
any part thereof after the expiration of the term hereof with the express
written consent of Landlord, such occupancy shall be a tenancy from month to
month at a rental in the amount of the last monthly rental, plus all other
charges payable hereunder, and upon all the terms hereof applicable to a month
to month tenancy.

 

21.           ENTRY BY LANDLORD.  Landlord reserves the right and shall at any
and all times have the right to enter the Premises, inspect the same, supply
janitorial service and any other service to be provided by Landlord to Tenant
hereunder, to submit said Premises to prospective purchasers or tenants, to post
notices of non-responsibility, and to alter, improve or repair the Premises and
any portion of the Building of which the Premises are a part that Landlord may
deem necessary or desirable, without abatement of rent and may for that purpose
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing that the entrance to
the Premises shall not be blocked thereby, and further providing that the
business of the Tenant shall not be interfered with unreasonably. Tenant hereby
waives any claim for damages or for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby. For each of the aforesaid
purposes, Landlord shall at all times have and retain a key with which to unlock
all of the doors in, upon and about the Premises, excluding Tenant’s vaults,
safes and files, and Landlord shall have the right to use any and all means
which Landlord may deem proper to open said doors in an emergency, in order to
obtain entry to the Premises without liability to Tenant except for any failure
to exercise due care for Tenant’s property. Any entry to the Premises obtained
by Landlord by any of said means, or otherwise shall not under any circumstances
be construed or deemed to be a forceable or unlawful entry into, or a detainer
of, the Premises, or an eviction of Tenant from the Premises or any portion
thereof.

 

22.           RECONSTRUCTION.  In the event the Premises or the Building of
which the Premises are a part are damaged by fire or other perils covered by
extended coverage insurance, Landlord agrees to forthwith repair the same; and
this Lease shall remain in full force and effect, except that Tenant shall be
entitled to a proportionate reduction of the rent while such repairs are being
made, such proportionate reduction to be based upon the extent to which the
making of such repairs shall materially interfere with the business carried on
by the Tenant in the Premises. If the damage is due to the fault or neglect of
Tenant or its employees, there shall be no abatement of rent.

 

In the event the Premises or the Building of which the Premises are a part are
damaged as a result of any cause other than the perils covered by fire and
extended coverage insurance, then Landlord shall forthwith repair the same,
provided the extent of the destruction be less than ten (10%) percent of the
then full replacement cost of the Premises or the Building of which the Premises
are a part.  In the event the destruction of the Premises or the Building is to
an extent greater than ten (10%) percent of the full replacement cost, then
Landlord shall have the option: (1) to repair or restore such damage, this Lease
continuing in full force and effect, but the rent to be proportionately reduced
as hereinabove in this Article provided, or (2) give notice to Tenant at any
time within sixty (60) days after such damage terminating this Lease as of the
date specified in such notice, which date shall be no less than thirty (30) and
no more than sixty (60) days after the giving of such notice. In the event of
giving such notice, this Lease shall expire and all interest of the Tenant in
the Premises shall terminate on the date so specified in such notice and the
Rent, reduced by a proportionate amount, based upon the extent, if any, to which
such damage materially interfered with the business carried on by the Tenant in
the Premises, shall be paid up to date of said such termination.

 

Notwithstanding anything to the contrary contained in this Article, Landlord
shall not have any obligation whatsoever to repair, reconstruct or restore the
Premises when the damage resulting from any casualty covered under this
Article occurs during the last twelve (12) months of the term of this Lease or
any extension thereof.

 

Landlord shall not be required to repair any injury or damage by fire or other
cause, or to make any repairs or replacements of any panels, decoration, office
fixtures, railings, floor covering, partitions, or any other property installed
in the Premises by Tenant.

 

5

--------------------------------------------------------------------------------


 

The Tenant shall not be entitled to any compensation or damages from Landlord
for loss of the use of the whole or any part of the Premises, Tenant’s personal
property or any inconvenience or annoyance occasioned by such damage, repair,
reconstruction or restoration.

 

23.           DEFAULT.  The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant.

 

23.a.        The vacating or abandonment of the Premises by Tenant.

23.b.        The failure by Tenant to make any payment of rent or any other
payment required to be made by Tenant hereunder, as and when due, where such
failure shall continue for a period of three (3) days after written notice
thereof by Landlord to Tenant.

23.c.        The failure by Tenant to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by the
Tenant, other than described in Article 23.b. above, where such failure shall
continue for a period of thirty (30) days after written notice thereof by
Landlord to Tenant, provided, however, that if the nature of Tenant’s default is
such that more than thirty (30) days are reasonably required for its cure, then
Tenant shall not be deemed to be in default if Tenant commences such cure within
said thirty (30) day period and thereafter diligently prosecutes such cure to
completion.

23.d.        The making by Tenant of any general assignment or general
arrangement for the benefit of creditors, or the filing by or against Tenant of
a petition to have Tenant adjudged a bankrupt, or a petition or reorganization
or arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Tenant, the same is dismissed within sixty (60) days); or
the appointment of a trustee or a receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease, where possession is not restored to Tenant within thirty (30) days, or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease,
where such seizure is not discharged in thirty (30) days.

 

24.           REMEDIES IN DEFAULT.  In the event of such material default or
breach by Tenant, Landlord may at any time thereafter, with or without notice or
demand and without limiting Landlord in the exercise of a right or remedy which
Landlord may have by reason of such default or breach.

 

24.a.        Terminate Tenant’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Premises to Landlord.  In such event
Landlord shall be entitled to recover from Tenant all damages incurred by
Landlord by reason of Tenant’s default including, but not limited to, the cost
of recovering possession of the Premises; expenses of reletting, including
necessary renovation and alteration of the Premises, reasonable attorney’s fees,
any real estate commission actually paid, the worth at the time of award by the
court having jurisdiction thereof of the amount by which the unpaid rent for the
balance of the term after the time of such award exceeds the amount of such
rental loss for the same period that Tenant proves could be reasonably avoided;
that portion of the leasing commission paid by Landlord and applicable to the
unexpired term of this Lease.  Unpaid installments of rent or other sums shall
bear interest from the date due at the rate of ten (10%) percent per annum. In
the event Tenant shall have abandoned the Premises, Landlord shall have the
option of (a) taking possession of the Premises and recovering from Tenant the
amount specified in this paragraph, or (b) proceeding under the provisions of
the following Article 24.b.

24.b.        Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant shall have abandoned the
Premises. In such event Landlord shall be entitled to enforce all of Landlord’s
right and remedies under this Lease, including the right to recover the rent as
it becomes due hereunder.

24.c.        Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decision of the State in which the Premises are
located.

 

25.           EMINENT DOMAIN.  If more than twenty-five (25%) percent of the
Premises shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain, either party hereto shall have the right, at
its option, to terminate this Lease, and Landlord shall be entitled to any and
all income, rent, award, or any interest therein whatsoever which may be paid or
made in connection with such public or quasi-public use or purpose, and Tenant
shall have no claim against Landlord for the value of any unexpired term of this
Lease.  If either less than or more than twenty five (25%) percent of the
Premises is taken, and neither party elects to terminate as herein provided, the
rental thereafter to be paid shall be equitably reduced.  If any part of the
Building

 

6

--------------------------------------------------------------------------------


 

other than the Premises may be so taken or appropriated, Landlord shall have the
right at its option to terminate this Lease and shall be entitled to the entire
award as above provided.

 

26.           OFFSET STATEMENT.  Tenant shall at any time and from time to time
upon not less than ten (10) days’ prior written notice from Landlord execute,
acknowledge and deliver to Landlord a statement in writing: (a) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect) and the date to which the rental and other charges
are paid in advance, if any, and (b) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of the Landlord hereunder,
or specifying such defaults if any are claimed.  Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the real property of which the Premises are a part.

 

27.           PARKING.  Tenant shall have the right to use in common with other
tenants or occupants of the Building the parking facilities of the Building, if
any, subject to the monthly rates, rules and regulations, and any other charges
of Landlord for such parking facilities which may be established or altered by
Landlord at any time or from time to time during the term hereof.

 

28.           AUTHORITY OF PARTIES.

28.a.  Corporate Authority.  If Tenant is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the board of
directors of said corporation or in accordance wit the by-laws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms.

28.b.  Limited Partnerships.  If the Landlord herein is a limited partnership,
it is understood and agreed that any claims by Tenant on Landlord shall be
limited to the assets of the limited partnership, and furthermore, Tenant
expressly waives any and all rights to proceed against the individual partners
or the officers, directors or shareholders of any corporate partner, except to
the extent of their interest in said limited partnership.

 

29.           GENERAL PROVISIONS.

(i)            Plats and Riders.  Clauses, plats and riders, if any, signed by
the Landlord and the Tenant and endorsed on or affixed to this Lease are a part
hereof.

(ii)           Waiver.  The waiver by Landlord of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition on any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of the Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of the acceptance of
such rent.

(iii)          Notices.  All notices and demands which may or are to be required
or permitted to be given by either party to the other hereunder shall be in
writing. All notices and demands by the Landlord to the Tenant shall be sent by
United States Mail, postage prepaid, addressed to the Tenant at the Premises, or
to such other place as Tenant may from time to time designate in a notice to the
Landlord. All notices and demands by the Tenant to the Landlord shall be sent by
United States Mail, postage prepaid, addressed to the Landlord at the Office of
the Building, or to such other person or place as the Landlord may from time to
time designate in a notice to the Tenant.

(iv)          Joint Obligation.  If there be more than one Tenant the
obligations hereunder imposed upon Tenants shall be joint and several.

(v)           Marginal Headings.  The marginal headings and Article titles to
the Articles of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

(vi)          Time.  Time is of the essence of this Lease and each and all of
its provisions in which performance is a factor.

(vii)         Successors and Assigns.  The covenants and conditions herein
contained, subject to the provisions as to assignment, apply to and bind the
heirs, successors, executors, administrators and assigns of the parties hereto.

(viii)        Recordation.  Neither Landlord nor Tenant shall record this Lease
or a short form memorandum hereof without the prior written consent of the other
party.

(ix)           Quiet Possession.  Upon Tenant paying the rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed

 

7

--------------------------------------------------------------------------------


 

hereunder, Tenant shall have quiet possession of the Premises for the entire
term hereof, subject to all provisions of this Lease.

(x)            Late Charges.  Tenant hereby acknowledges that late payment by
Tenant to Landlord of rent or other sums due hereunder will cause Landlord to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain.  Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Landlord by terms of any mortgage or trust deed covering the Premises.
Accordingly, if any installment of rent or of a sum due from Tenant shall not be
received by Landlord or Landlord’s designee within ten (10) days after written
notice that said amount is past due, then Tenant shall pay to Landlord a late
charge equal to ten (10%) percent of such overdue amount. The parties hereby
agree that such late charges represent a fair and reasonable estimate of the
cost that Landlord will incur by reason of the late payment by Tenant.
Acceptance of such late charges by the Landlord shall in no event constitute a
waiver of Tenant’s default with respect to such overdue amount, nor prevent
Landlord from exercising any of the other rights and remedies granted hereunder.

(xi)           Prior Agreements.  This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreements or understanding pertaining to any such matters
shall be effective for any purpose. No provision of this Lease may be amended or
added to except by an agreement in writing signed by both parties hereto or
their respective successors in interest. This Lease shall not be effective or
binding on any party until fully executed by both parties hereto.

(xii)          Inability to Perform.  This Lease and the obligations of the
Tenant hereunder shall not be affected or impaired because the Landlord is
unable to fulfill any of its obligations hereunder or is delayed in doing so, if
such inability or delay is caused by reason of strike, labor troubles, acts of
God, or any other cause beyond the reasonable control of the Landlord.

(xiii)         Attorney’s Fees.  In the event of any action or proceeding
brought by either party against the other under this Lease the prevailing party
shall be entitled to recover all costs and expenses including the fees of its
attorneys in such action or proceeding in such amount as the court may adjudge
reasonable as attorneys’ fees.

(xiv)        Sale of Premises by Landlord.  In the event of any sale of the
Building, Landlord shall be and is hereby entirely freed and relieved of all
liability under any and all of its covenants and obligations contained in or
derived from this Lease arising out of any act, occurrence or omission occurring
after the consummation of such sale; and the purchaser, at such sale or any
subsequent sale of the Premises shall be deemed, without any further agreement
between the parties or their successors in interest or between the parties and
any such purchaser, to have assumed and agreed to carry out any and all of the
covenants and obligations of the Landlord under this Lease.

(xv)         Subordination, Attornment.  Upon request of the Landlord, Tenant
will in writing subordinate its rights hereunder to the lien of any first
mortgage, or first deed of trust to any bank, insurance company or other lending
institution, now or hereafter in force against the land and Building of which
the Premises are a part, and upon any buildings hereafter placed upon the land
of which the Premises are a part, and to all advances made or hereafter to be
made upon the security thereof.

In the event any proceedings are brought for foreclosure, or in the event of the
exercise of the power of sale under any mortgage or deed of trust made by the
Landlord covering the Premises, the Tenant shall attorn to the purchaser upon
any such foreclosure or sale and recognize such purchaser as the Landlord under
this Lease.

The provisions of this Article to the contrary notwithstanding, and so long as
Tenant is not in default hereunder, this Lease shall remain in full force and
effect for the full term hereof.

(xvi)        Name.  Tenant shall not use the name of the Building or of the
development in which the Building is situated for any purpose other than as an
address of the business to be conducted by the Tenant in the Premises.

(xvii)       Separability.  Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect impair or invalidate any other
provision hereof and such other provision shall remain in full force and effect.

(xviii)      Cumulative Remedies.  No remedy or election hereunder shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

(xix)         Choice of Law.  This Lease shall be governed by the laws of the
State in which the Premises are located.

(xx)          Signs and Auctions.  Tenant shall not place any sign upon the
Premises or Building or conduct any auction thereof without Landlord’s prior
written consent.

 

8

--------------------------------------------------------------------------------


 

20.           BROKERS.  Tenant warrants that it has had no dealings with any
real estate broker or agents in connection with the negotiation of this Lease
and it knows of no other real estate broker or agent who is entitled to a
commission in connection with this Lease.

 

Please See Addendum

 

The parties hereto have executed this Lease at the place and on the dates
specified immediately adjacent to their respective signatures.

 

If this Lease has been filled in, it has been prepared for submission to your
attorney for his approval.  No representation or recommendation is made       
the real estate broker or its agents or employees as to the legal sufficiency,
legal effect, or tax consequences of this Lease or the transactions relating
thereto.

 

 

 

 

Newtown Street Road Associates

 

 

 

 

 

 

 

 

 

By

 

/s/ illegible

 

 

 

 

 

 

 

Address

 

Two Bala Plaza

 

 

 

 

 

 

 

 

 

 

 

Bala Cynwyd, Pennsylvania 19004

 

 

“Landlord”

 

 

 

 

 

 

 

 

 

 

Medstaff, Inc.

 

 

 

 

 

 

 

 

 

 

By

 

/s/ William S. Davis

 

 

 

 

 

 

 

Address

 

The Medstaff Building

 

 

 

 

 

 

 

 

 

 

 

297 S. Newtown Street Road

 

 

 

 

 

 

 

 

 

 

 

Newtown Square, Pennsylvania 19073

 

 

“Tenant”

 

 

9

--------------------------------------------------------------------------------


 

RULES AND REGULATIONS

 

1.             No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside or
inside of the Building without the written consent of Landlord first had and
obtained and Landlord shall have the right to remove any such sign, placard,
picture, advertisement, name or notice without notice to and at the expense of
Tenant.

All approved signs or lettering on doors shall be printed, painted, affixed or
inscribed at the expense of Tenant by a person approved of by Landlord.

Tenant shall not place anything or allow anything to be placed near the glass or
any window, door, partition or wall which may appear unsightly from outside the
Premises; provided, however, that Landlord may furnish and install a Building
standard window covering at all exterior windows. Tenant shall not without prior
written consent of Landlord cause or otherwise sunscreen any window.

 

2.             The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by any of the tenants or used by them for any
purpose other than for ingress and egress from their respective Premises.

 

3.             Tenant shall not alter any lock or install any new or additional
locks or any bolts on any doors or windows of the Premises.

 

4.             The toilet rooms, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein and the
expense of any breakage, stoppage or damage resulting from the violation of this
rule shall be borne by the Tenant who, or whose employees or invitees shall have
caused it.

 

5.             Tenant shall not overload the floor of the Premises or in any way
deface the Premises or any part thereof.

 

6.             No furniture, freight or equipment of any kind shall be brought
into the Building without the prior notice to Landlord and all moving of the
same into or out of the Building shall be done at such time and in such manner
as Landlord shall designate. Landlord shall have the right to prescribe the
weight, size and position of all safes and other heavy equipment brought into
the Building and also the times and manner of moving the same in and out of the
Building. Safes or other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight. Landlord will not be responsible for loss of or damage to
any such safe or property from any cause and all damage done to the Building by
moving or maintaining any such safe or other property shall be repaired at the
expense of Tenant.

 

7.             Tenant shall not use, keep or permit to be used or kept any foul
or noxious gas or substance in the Premises, or permit or suffer the Premises to
be occupied or used in a manner offensive or objectionable to the Landlord or
other occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building.

 

8.             No cooking shall be done or permitted by any Tenant on the
Premises, nor shall the Premises be used for the storage of merchandise, for
washing clothes, for lodging, or for any improper, objectionable or immoral
purposes.

 

9.             Tenant shall not use or keep in the Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material, or use any
method of heating or air conditioning other than that supplied by Landlord.

 

10.           Landlord will direct electricians as to where and how telephone
and telegraph wires are to be introduced. No boring or cutting for wires will be
allowed without the consent of the Landlord. The location of telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
approval of Landlord.

 

11.           On Saturdays, Sundays and legal holidays, and on other days
between the hours of 6:00 P.M. and 8:00 A.M. the following day, access to the
Building, or to the halls, corridors, elevators or stairways in the Building, or
to the Premises may be refused unless the person seeking access is known to the
person or employee of the Building in charge and has a pass or is properly
identified. The Landlord shall in no case be liable for damages for any error

 

10

--------------------------------------------------------------------------------


 

with regard to the admission to or exclusion from the Building of any person. In
case of invasion, mob, riot, public excitement, or other commotion, the Landlord
reserves the right to prevent access to the Building during the continuance of
the same by closing of the doors or otherwise, for the safety of the tenants and
protection of property in the Building and the Building.

 

12.           Landlord reserves the right to exclude or expel from the Building
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of the rules and regulations of the Building.

 

13.           No vending machine or machines of any description shall be
installed, maintained or operated upon the Premises without the written consent
of the Landlord.

 

14.           Landlord shall have the right, exercisable without notice and
without liability to Tenant, to change the name and street address of the
Building of which the Premises are a part.

 

15.           Tenant shall not disturb, solicit, or canvass any occupant of the
Building and shall cooperate to prevent same.

 

16.           Without the written consent of Landlord, Tenant shall not use the
name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

 

17.           Landlord shall have the right to control and operate the public
portions of the Building, and the public facilities, and heating and air
conditioning, as well as facilities furnished for the common use of the tenants,
in such manner as it deems best for the benefit of the tenants generally.

 

18.           All entrance doors in the Premises shall be left locked when the
Premises are not in use, and all doors opening to public corridors shall be kept
closed except for normal ingress and egress from the Premises.

 

11

--------------------------------------------------------------------------------


 

Addendum

 

5A           Base Rent

 

On or before the first day of each month of the seven year term, Tenant agrees
to pay to Landlord without prior written notice or demand, base rent in the
amounts specified in the following Base Rent Schedule.

 

Base Rent Schedule

 

Period

 

Annual Rental

 

Monthly Rental

 

 

 

 

 

 

 

8/1/98 – 12/31/98

 

$

219,000.00

 

$

18,250.00

 

1/1/99 – 7/31/99

 

$

268,000.00

 

$

22,333.33

 

8/1/99 – 7/31/00

 

$

278,720.00

 

$

23,226.67

 

8/1/00 – 7/31/01

 

$

289,868.80

 

$

24,155.73

 

8/1/01 – 7/31/02

 

$

301,463.55

 

$

25,121.96

 

8/1/02 – 7/31/03

 

$

313,522.09

 

$

26,126.84

 

8/1/03 – 7/31/04

 

$

326,062.98

 

$

27,171.91

 

 

31.           Electric Utilities

 

Tenant shall pay directly to Peco for Tenant’s consumption of electric utilities
as separately metered by Peco in Tenant’s name.

 

32.           Landlord’s Obligation for Tenant’s Fit Out

 

Although Tenant is accepting the premises “As Is”, Landlord at its own expense
shall replace ceiling tiles, paint and carpet the leased premises as specified
in the General Specifications and Exhibit “A” of this lease.

 

 

General Specifications

 

(a)           Painting

 

Landlord shall paint all existing walls presently painted within the leased area
with a color selected by Tenant.

 

(d)           Carpeting

 

Landlord shall carpet the leased area with building standard carpet in a color
selected by Tenant.

 

33.           Tenant’s Obligation for Tenant’s Fit Out

 

Tenant at Tenant’s own expense shall demolish existing walls and construct new
walls as specified by Exhibit “A” of this lease.

 

General Specifications

 

(a)           Demolition

 

Tenant shall remove walls as indicated on Exhibit “A” of this lease into a
construction dumpster provided by Tenant.

 

12

--------------------------------------------------------------------------------


 

(b)           Construction

 

Tenant shall construct walls with building standard materials as specified by
Exhibit “A”.

 

34.           Tenant’s Acceptance of the Premises “As Is”

 

By taking occupancy of the premises under this lease, Tenant has accepted the
premises “As Is.”  Other than Tenant Fit-out items specified by Exhibit “A”,
Tenant shall not make any changes, alterations, or additions to the premises
without the written consent of the Landlord.

 

35.           Janitorial Services

 

Tenant shall provide janitorial services including light bulb replacement
throughout the term of this lease.

 

36.           Lease Agreement Binding on Both Parties

 

Upon this lease being executed by signatures affixed hereto, this lease, its
addendums and exhibitions shall be a binding agreement between the parties
obligating Tenant and Landlord to their separate performances hereunder.

 

13

--------------------------------------------------------------------------------


 

LEASE AMENDMENT #1

 

Agreement, made as of the 22nd day of December, 1999, by and between Newtown
Street Road Associates, a Pennsylvania Limited Partnership having its principal
place of business at Fifth Floor, Two Bala Plaza Office Building, Bala Cynwyd,
Pennsylvania, c/o Arthur J. Kania (“Landlord”) and Medstaff, Inc., a
Pennsylvania corporation doing business in the Commonwealth of Pennsylvania and
having its executive offices at Benson Building #2 (The Medstaff Building), 297
South Newtown Street Road, Newtown Square, Pennsylvania (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant have entered into a lease of 17,500 square feet in
the building known as Benson Building #2 (The Medstaff Building), 297 South
Newtown Street Road, Newtown Square, Pennsylvania, which lease commenced
January 1, 1999 and expires July 31, 2004.

 

WHEREAS, Landlord and Tenant desire to extend this lease in the respects
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.             Landlord and Tenant hereby agree to extend the term of the lease
by Three Months beginning August 1, 2004 and extending until October 30, 2004.

 

2.             Without prior notice or demand, Tenant agrees to pay monthly base
rent of $27,171.92 on the first day of each month of the extended term,
August 1, 2004 through October 30, 2004.  Tenant shall continue to provide its
electric and janitorial service during the extended term pursuant to the Lease.

 

3.             Except as expressly modified by this Agreement, the Lease is
hereby ratified, confirmed and continued in full force and effect.

 

4.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, legal representatives,
successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Newtown Street Road Associates

Medstaff, Inc.

 

 

By:

/s/ illegible

 

By:

/s/ William G. Davis

 

14

--------------------------------------------------------------------------------


 

Lease Amendment #2

 

Agreement, made as of the 21s’ day of June, 2001, by and between Newtown Street
Road Associates, a Pennsylvania Limited Partnership, having its principal place
of business at Two Bala Plaza Office Building, Bala Cynwyd, Pennsylvania
(“Landlord”) and Medstaff, Inc. doing business in the Commonwealth of
Pennsylvania and having its executive offices at The Medstaff Building, 297
South Newtown Street Road. Newtown Square, Pennsylvania (“Tenant”).

 

Witnesseth

 

WHEREAS, Landlord and Tenant have entered into a lease for the entire building
known as the Medstaff Building, 297 South Newtown Street Road, Newtown Square,
Pennsylvania, which lease commenced August 1,1998, and expires July 30th, 2004,
and which lease was extended under an Amendment #1 dated December 22,1999, for
three months beginning August 1,2004, to October 31, 2004.

 

WHEREAS, Landlord and Tenant desire to extend this lease and its amendments in
the respects hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency whereof are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.             Landlord and Tenant hereby agree to extend the term of this lease
beginning November 1st, 2004, and extending until July 31st, 2006.

 

2.             Tenant agrees to pay monthly base rent on the first day of each
month without prior notice or demand pursuant to the following Rent
Schedule during the extension period.

 

Period

 

Monthly Payment

 

 

 

 

 

11/01/04 - 7/31/05

 

$

30,049.99

 

8/01/05 - 7/31/06

 

$

30,951.49

 

 

3.             Tenant shall pay directly to Peco for Tenant’s consumption of
electric utilities as separately metered by Peco in Tenant’s name.

 

4.             Tenant shall provide janitorial services including light bulb
replacement, walkway salt /snow shoveling, toilet plunging, and exterior trash
pick-up during the term of the Lease.

 

5.             Except as expressly modified by this Agreement, the Lease is
hereby ratified, confirmed, and continued in full force and effect.

 

6.             This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, legal representatives,
successors, and assigns.

 

7.             Landlord, at its own expense, will improve common area bathrooms
with new fixtures, cabinets, paint, to bring a new fresh appearance.

 

IN WITNESS WHEROF, the parties hereto have duly executed Agreement as of the day
and year first written above.

 

Newtown Street Road Associates

Medstaff, Inc.

 

 

By:

/s/ illegible

 

By:

/s/ William G. Davis

 

15

--------------------------------------------------------------------------------
